                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 DE VAUGHAN SMITH                                                              CIVIL ACTION

 VERSUS                                                                             NO. 19-1612

 UNITED STATES OF AMERICA                                                    SECTION “M”(3)


                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the United States

Magistrate Judge’s Report and Recommendation, and the failure of any party to file any objection

to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s

Report and Recommendation and adopts it as its own opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by De

Vaughan Smith is DISMISSED WITHOUT PREJUDICE.



       New Orleans, Louisiana, this 9th day of May, 2019.




                                             __________________________________________
                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE
